 624DECISIONSOF NATIONALLABOR RELATIONS BOARDConleyMotor Express,Inc.andFraternal Associationof Special Haulers,LocalNo. 100,Petitioner. Case6-RC-5450June 16, 1972DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENELLOOn June 21, 1971, the Regional Director forRegion 6 of the National Labor Relations Boardissued a Decision and Direction of Election in theabove-entitled proceeding in which he found appro-priate the Petitioner's requested unit of over-the-roadtruckdrivers, rejecting theEmployer's contentionthat owner-operators of equipment leased to it foruse in its motor carrier operations are independentcontractors and not its employees. Thereafter, inaccordance with the National Labor Relations BoardRules and Regulations, the Employer filed a requestfor review of the Regional Director's Decision on thegrounds that, in failing to find that the Petitioner wasdisqualified by reason of a conflict of interest fromacting as a labor organization and in finding that theowner-operators involved are its employees and notindependent contractors, he departed from precedentand made findings of fact which are clearly errone-ous.On August 8, 1971, the Board by telegraphic ordergranted the request for review and stayed the electionpending decision on review. Thereafter, the Employ-er filed a brief.Pursuant to the provision of Section 3(b) of theNational Labor Relations Act, as amended, - theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case with respect tothe issues under review, including the Employer'sbrief on review, the Board makes the followingfindings:1The Employer operates from a single location inPittsburgh, Pennsylvania, where it maintains officesand a parking lot. As a common motor carrierlicensed under certificates from the Interstate Com-merce Commission (ICC) and the PennsylvaniaPublic Utilities Commission (PUC), it is engaged inthe transportation of certain commodities, mainly1The Intervenor,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local 249, took the samepositions as the Employer with respect to the issues under review but itfiled no brief on review. As inTryon Trucking Inc,192 NLRB No 123,andAetnaFreight Lines, Incorporated,194 NLRB No 120, we find norecord support for the contention that the Petitioner is disqualified fromacting as a labor organization by reason of a conflict of interest2The Employer transports packaged petroleum products to New Yorkand New Jersey3The Employer's salaried complement comprises Thomas Conley,steel fromsteel mills inthe Pittsburgharea, to certainpointswithin Pennsylvania, Ohio,West Virginia,New Jersey, and New York.2 The steel is uniformlytransported directly from fabricating mills to theconsignees, and the Employermaintainsonly themost minimalwarehousefacilities.Virtually all of itstransportation is done with leased tractors.At the time of the hearing, the Employer wasleasing 27 tractors, 25 of which were owner-operated.Two of the owner-operators leased two tractors andsupplied a driver for their second tractor. TheEmployer owns three old tractors which are drivenby three ofits salariedemployees.3 These tractors areused generally to "jog" trailers4 or for hauling shortdistance loads and loads which owner-operators donotwish to haul. The Employer leases about 10trailers from the owner-operators and itself owns 40trailers, of which 15 are in regular use, 10 are usableas extras, and 15 are "pensioned off," unusable andparked in the lot.The sole witness testifying as to the independentcontractorissuewasThomas Conley, Employer's5president. He testified that the Employer attempts tocomply with the PUC and ICC requirements and theDepartment of Transportation (DOT) rules andregulations in conjunction with its use of leasedequipment. Thus, the Employer requires all drivers oftractors used in its business, including the owner-operators of leased tractors, to pass a medicalexamination and to complete an application form inconformity with DOT rules and regulations. Also,before entering into a leasedagreement,ithas theapplicant's credit standing checked to determine hisreliability.Conley stated that, in compliance with ICC andDOT requirements, the Employer executes a stand-ard lease with the owner-operators, effective for atleast30 days and terminable by either partythereafter. The leases provide that the leased equip-ment shall be under the exclusivepossession,control,and use of the Employer and that "the lesseeassumesfull responsibility in respect to the equipment it isoperating, to the public, the shippers, and the [ICC]."Other ICC and DOT requirements are incorporatedrelating to vehicle inspectionto insurecompliancewith safety regulations, periodic medicalexamina-tion of the drivers, adherence by the drivers to safetypresident;his two sons,Thomas, vice president, who does general officework and dispatching, and John, who dnves the Employer's tractors, JohnDickson,billing and personnel clerk; Robert Smith, traffic clerk-dispatcher,John Sebesta, mechanic and part-time driver, and WilliamPagliaro, a part-time employee who drives and does shop work4Although not defined in the record, "jogging" apparently involves themovement of trailerslocally orfrom place to place in the parking lot5The Employerwas incorporated in 1962,withConley the majorityshareholder Before that time, beginning in1955, Conleyoperated the samebusiness at the same location as a sole proprietor.197 NLRB No. 57 CONLEY MOTOR EXPRESS, INC.625regulations, and identification of the vehicle with theEmployer's name and serial number.The Employer carries cargo insurance and liabilityinsurance on the equipment. The Employer's liabilityinsurance covers the leased equipment on the way tothe destination and, after delivery, during a directreturn to Pittsburgh. However, Conley testified thatdrivers of leased equipment never pay for damagescaused by them. "Bobtail" insurance is carried by theEmployer covering tractors operating without trailersonly when the owner-operator is on a mission for theEmployer; the owner-operators arrange for their owninsurance to cover driving for themselves or forothers.Collision insurance is not provided, theowner-operators being free to purchase this on theirown if they wish.The facts as to actual operation of the equipmentindicate a high degree of informality and the formalterms of the leases appear to have little practicalrelationshiptotheday-to-day operations.Thedispatching system appears to be one of mutualaccommodation between customer needs and thedesires of the owner-operators. In time, dispatchersbecome familiar with the desires of owner-operatorsas to destination and type of load and, when a load isavailablewhich it is believed an owner-operatorwould probably accept, he is called. Owner-operatorsare free to, and do, make their own decisions as towhether they wish to accept any such offered load.The provisions of the lease indicating that theequipment is under the sole control of the Employerfor the 30-day prescribed period are at odds with thefacts,which show that owner-operators may and domake their equipment available to the Employer onlywhen they wish to accept loads. Further, instanceswere cited wherein owner-operators ceased entirelyaccepting loads for this Employer and began haulingfor others, with little or no advance notice to theEmployer.Only the owner-operators decide who shall drivetheir leased tractors. After an owner-operator acceptsa dispatch and his trailer is loaded, he alone selectsthe route to follow to the destination. If he has atractor breakdown on the road, he is responsible foritsrepair, though on occasion the Employer hasarranged for a loan of one of its tractors to completethe delivery.When the Employer's dispatcher re-ceives a collect call from a driver at his destination,the practice is to refuse the call unless another load isavailable for the driver or an emergency exists.6Conley stated he pays the going rags. On some trips, where thedistance is short or the loads longer or wider than usual,or where an hourlyrate for detention time at the mill or the destination point is paid, thecustomer is billed at an hourly rate However,the compensation for thelessor remains the same percentage of gross amount billedrThey alsopay fines for traffic violations8Conley is liberal in giving advances to the drivers for their personalAbout half of the owner-operators, instead ofreturning with an emptytrailer,attempt on their ownto trip-lease the rigs to carriers which have loads totransport to the Pittsburgharea,paying the Employ-er a 10-percent fee for the use of its trailer for thispurpose. The Employer objects to such trip leasesonly when they curtail itsown businessopportuni-ties,but even where the Employer makes such anobjection, it has never ordered owner-operators notto trip-leaseor disciplined them for doing so.With respect to safety regulations, Conley statedthat he is safety-minded and "preaches" safety to allthe drivers. The only regular implementation of this,however, relates to the equipment. The Employer, incompliance with the regulations, requires inspectionof leased equipment every 2 months. These inspec-tions are made at a local garage. The Employer'ssalariedmechanic checks the leased equipment forsafety defects before departure on trips and advisesthe drivers of any needs for mechanical repairs. TheEmployer is a member of the Better DrivingInstitutewhich conducts safety meetings and makes roadchecks. All drivers of leased equipment are urged toattend safety meetings but their attendance is notcompulsory.The Employer maintains drivers' logs of all trips inits files,again, in compliance with ICC and DOTrules and regulations. However, Conley stated thatdrivers of leased equipment are frequently tardy insubmitting their trip logs and that the Employer doesnot attempt to verify the authenticity of the logs or todiscipline drivers who are late in submitting them.Compensation for the leasing of the equipment andthe driving is set by the Employer at 75 percent of thegross amount billed to the customer for the load ifthe lessor leases both tractor and trailer, and at 70percent if the Employer's trailer isused .6 The lessorspay the costs of operation and maintenance of theirtractors and trailers.? They are discouraged fromhaving such expenses billed to the Employer, but insome instances when an owner-operator is havingfinancial problems, arrangements can be made forsuch billing, inwhich case, repayment to theEmployer is arranged through deductions from thesettlement checks to the owner-operators, which areusuallymade out once a week.8 Settlements areusually made on Fridays or Saturdays, but this too isflexible.The Employer absorbs certain state taxes incurredby reason of the use of the leased equipment in itsneeds.He is also liberal in stretching out the deductions from theircompensationchecks, particularlyif the check is small in a given week Hehas also made interest-free loans to three individuals for the purchase of aused tractor for lease to the Employer.In each instance,the Employerretains title to the tractor as security until the loan is paid off by deductionsfrom the borrower's compensation checks. 626DECISIONSOF NATIONAL LABORRELATIONS BOARDbusiness, such as the fees for bimonthly vehicleinspections, costs of road permits to States throughwhich the equipment travels, and state gasoline taxesbased on mileage.9The Employer makes no deductions from compen-sation checks for tax withholding, social security, orunemployment compensation on behalf of leasedequipment drivers. Such drivers do not receive any ofthe fringe benefits received by the Employer'ssalaried employees, such as paid holidays or vaca-tions,10or health insurance. Owner-operators arecovered by the Employer under the state workmen'scompensation law, but owner-operators are responsi-ble for obtaining such coverage for any drivers theythemselves employ. Those owner-operators who wishmay participate, at their own expense, in the BlueCross and Blue Shield plan covering the Employer'semployees. If they choose to participate, the Employ-er is reimbursed through adjustments in the settle-ment checks. No other benefits are available toowner-operators, except that at Christmas time theEmployer has a practice of giving gifts to itscustomers, suppliers, contractors, and employees,and includes the owner-operators, in its largesse.There is considerable evidence in the recordindicating that the Employer is willing to, and has,on a number of occasions made cash advances andinterest-free loans to owner-operators to assist themin purchasing equipment, repairing equipment, andtohelp them out of personal financial problems.Under the common law right-of-control test whichtheBoard applies in resolving contentions thatindividuals sought to be represented for collective-bargaining purposes are independent contractors, itfinds an employer-employee relationship to existwhen it is shown that the named employer reservesthe right to control not only the ends to be achievedby the individuals, but also themeansto be used inreaching such ends. The Board has made it clear thatapplication of the test is not a "perfunctory exercise"but demands a balancing of all the evidence relevantto the relationship.))In the instant case, while the record is not free ofambiguity as to certain aspects of the relationship,we are unable to agree with the Regional Directorthat the Employer has in fact created an employer-employee relationship between itself and the owner-operators of equipment leased by it in its business.9Owner-operators reimburse the Employer for Ohio gasoline taxes butreceive credit for Ohio turnpike tolls they pay.Because West Virginia givescredits for gasoline purchased within the State, the Employer requests, butdoes not require, drivers whose tractors use gasoline to assist the Employerinminimizingitstax liability there by buyinggasoline in that StateThe following are the only factors which tend tosupport the conclusion that the owner-operators areemployees of the Employer: (1) the overall effect ofthe degree of control over equipment and personnelrequired by state and Federal regulation of motorcarriers, including the effect of certain lease provi-sionswhich appear to preserve to the Employer adegree of control consistent with the ICC and DOTrules and regulations; (2) the fact that the Employerunilaterally sets the rates of compensation for theowner-operators; and (3) evidence that the Employerhas rather liberal policies with respect to cashadvances, interest-free loans, and loans of its ownequipment to owner-operators in emergencies, with-out charge. However, these factors alone do not, inour opinion, establish that the Employer controls themeans by which the owner-operators perform theirday-to-day transport and delivery duties under theleaseagreements. Indeed, the following factorssuggest that the controls exercised by Conley relatesolelyto results to be achieved under the leases, andthat an employer-employee relationship has not beenestablished: (1) the owner-operators exercise a verysubstantial degree of freedom in scheduling the useof their equipment and in rejecting loads offeredthem by the Employer which they consider to beundesirable; (2) they are free to, and frequently do,trip-lease their equipment to other carriers; (3) theypay virtually all the costs of operation and mainte-nance of their equipment; (4) they are subject toalmost no day-to-day supervision or control by theEmployer; and (5) there is no pattern whatever ofregulardisciplineof owner-operators for actingcontrary to any prescribed means or method ofoperation designed by the Employer.In view of the foregoing, and balancing the factorspresent in the record of this case, we find that theowner-operators herein are independent contractorsand may not, therefore, be included in the unitsought by the Petitioner.ORDERAccordingly,as the two nonowner-operators areemployed byindependent contractors,and as thePetitioner has not indicated an interest in represent-ing a unit comprised of the salaried drivers of theEmployer,we shall dismiss the petition herein.whenever possibleioThose owner-operators who decide to take a vacation usually give theEmployer advance notice of their plansiiNational Freight, Inc., Federal Freight, Inc., and Sun Transportation,Inc,153 NLRB 1536, 1538-39.